Citation Nr: 1735650	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran's appeal was previously remanded by the Board in March 2017 for further development.  The matter is now back before the Board.      
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Remand is required to obtain a VA medical addendum opinion for the Veteran's low back disability.  As noted above, the Board remanded the Veteran's claim for further development in March 2017.  In pertinent part, the RO was directed to refer the Veteran's claims file back to the October 2008 VA examiner for an addendum opinion addressing a July 2008 medical opinion from the Veteran's private physician, Dr. C.E.H, attesting to the fact that something traumatic happened to the Veteran's back requiring fairly frequent episodic intervention.  The examiner was also directed to address the Veteran's statements of continuity of symptomatology since service, to include his assertion that he visited a student chiropractor beginning in December 1970 and his father's statement corroborating that he had been treated by the student chiropractor for several years.  The Board notes that a statement from Mr. C.H. stated that the Veteran had visited the student chiropractor for several years; however it is not clear that Mr. C.H. is the Veteran's father and there is no other evidence of file that appears to be from the Veteran's father.  Henceforth, this statement shall be referred to as Mr. C.H.'s statement. 

In April 2017, the Veteran's file was sent to an appropriate VA medical examiner to render an addendum opinion, as the October 2008 VA examiner was not available.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  However, the examiner failed to properly address the Veteran's visits with the student chiropractor, Mr. C.H.'s statement attesting to these visits, and Dr. C.E.H.'s medical opinion.  As the April 2017 addendum opinion does not comply with the March 2017 Board remand directives, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's entire VBMS electronic claims file should be furnished to the same VA physician who provided the aforementioned addendum medical opinion in April 2017, or to another similarly qualified physician, should that examiner prove unavailable.  Following a review of the Veteran's entire VBMS electronic claims file, the examiner should provide an addendum opinion on whether the Veteran's low back disability is at least as likely as not (i.e., a 50 percent probability or greater) due to or a result of his November 1969 in-service injury, or is otherwise related to the Veteran' military service.  A complete rationale should be provided.

In forming the above opinion, the examiner should specifically address:

(a)  the Veteran's statements of continuity of symptomatology since service;

(b)  the Veteran's accounts of visiting a student chiropractor beginning in December 1970;

(c)  the statement from Mr. C.H. corroborating the Veteran's visits to the student chiropractor; and 
(d)  the July 2008 medical opinion from Dr. C.E.H.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




